United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE-REGULAR
EMPLOYEE FUNCTIONS, Asheville, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Timothy Welborn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0280
Issued: November 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2014 appellant, through counsel, filed a timely appeal of an October 6,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from August 6, 2012, the date of the most recent OWCP merit decision on
the disputed issue, to the date of this appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits as his request was untimely filed and failed to demonstrate clear
evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2010 appellant, then a 60-year-old engineer equipment operator, was
injured when he felt a sharp pain in his left elbow, radiating down to the arm and hand when he
struck a machine with a hammer. OWCP accepted the claim for sprain of the left elbow and
forearm; lateral epicondylitis; and other specified disorder of bursae and tendons in the left
shoulder. Appellant underwent authorized surgery on June 29, 2011 for left extensor carpi
radialis brevis release and debridement by the attending physician, Dr. Christopher Bensen, a
Board-certified orthopedic surgeon. He did not return to work after the surgery. Appellant
received compensation benefits.
In a report dated November 15, 2011, Dr. Bensen treated appellant for complaints of pain
and indicated that appellant remained disabled. He also recommended a second opinion
examination as he was uncertain of the etiology of appellant’s symptoms.
On November 22, 2011 OWCP referred appellant to Dr. Harrison Latimer, a Boardcertified orthopedic surgeon, for a second opinion. In a December 19, 2011 report, Dr. Latimer,
noted appellant’s history and examined him. He determined that appellant had full range of
motion of these joints passively, showed no effort whatsoever actively during the examination.
Dr. Latimer determined that the work-related conditions had not resolved as appellant had
residual left elbow symptoms due to sprain/strain of underlying epicondylitis changes, based
upon subjective complaints of pain. However, he opined that appellant had reached maximum
medical improvement and was capable of returning to the date-of-injury job. Dr. Latimer further
explained that, while it was not uncommon for patients to have some residual symptoms after
lateral elbow surgery, appellant’s lack of participation in the motion and strength examination of
the entire left arm had no medical rationale and showed extreme evidence of symptom
exaggeration.
On February 2, 2012 OWCP proposed to terminate wage-loss compensation benefits
based on the report of Dr. Latimer which established that appellant could return to his date-ofinjury position.2 Appellant was provided 30 days to submit additional evidence or argument in
support of any objection to the proposed termination.
The record reflects that appellant returned to full-duty work on February 27, 2012.
In an April 11, 2012 decision, OWCP terminated appellant’s wage-loss compensation,
effective that date. It found that the weight of the medical evidence rested with the second
opinion physician, Dr. Latimer who found that appellant was no longer disabled as a result of his
August 17, 2010 traumatic injury.

2

OWCP specifically noted that Dr. Latimer opined that: “your work-related conditions have not resolved; that
you have residual left elbow symptoms due to sprain/strain of underlying epicondylitis changes, based on your
subjective complaints of pain. However, you have reached maximum medical improvement and based on the
physical requirements of an Engineer Equipment Operator as enumerated in the statement of accepted facts; you are
completely capable of returning to your date-of-injury job as such.”

2

On April 30, 2012 appellant requested an examination of the written record and
submitted additional evidence.
In a letter dated June 20, 2012 addressed to the employing establishment, OWCP
requested comments from the employing establishment and explained that appellant had
requested an examination of the written record.
On July 17, 2012 OWCP received additional submissions from appellant through her
United States Senator. This included a June 11, 2012 letter to appellant from Mark Mallette, a
maintenance mechanic supervisor with the employing establishment. Mr. Mallette informed
appellant that he had determined that the employing establishment was unable to accommodate
his restrictions. He noted restrictions provided by appellant’s physician, Dr. Bensen, and advised
that the employing establishment was unable to restructure or delete the essential functions of an
engineering equipment operator without undue hardship and he could not identify any
identifiable position to which appellant could be reassigned. Mr. Mallette advised appellant that
his request for a reasonable accommodation was denied. He indicated that appellant could use
any accrued leave or apply for leave without pay under the Family Medical Leave Act.
In an August 6, 2012 decision, an OWCP hearing representative affirmed the April 11,
2012 decision, which terminated appellant’s wage-loss compensation, effective that date.3 He
did not address the July 17, 2012 submissions.
Counsel requested reconsideration on August 8, 2013. He argued that the August 6, 2012
decision terminating appellant’s wage loss was made in part because appellant had returned to
work on February 27, 2012. However, counsel explained that appellant was unable to fully
perform the duties associated with the job. He advised that, by March 22, 2012, appellant was
unable to perform the essential functions of his job, and that on June 11, 2012 appellant’s request
for accommodation was denied. Counsel indicated that the decision to terminate appellant was
based upon an incorrect assumption that appellant was able to work. He argued that the treating
physician, Dr. Benson, clarified that appellant was unable to perform three of the five essential
functions of his job. Additionally, counsel argued that it was error to accord great weight to the
second opinion physician, who only examined appellant once, as opposed to his treating
physician.
OWCP received additional medical evidence, including several later reports from
Dr. Benden. It also received: several CA-7 forms for wage-loss compensation; a June 11, 2012
letter from the employing establishment pertaining to appellant’s request for a reasonable
accommodation and a description of the duties of an engineering equipment operator; a
September 9, 2012 letter to appellant’s United States Senator; and an October 7, 2012 response
from appellant to OWCP’s recurrence questionnaire, in which he indicated that he had to leave
his job because the employing establishment could not accommodate his restrictions. It also
received a letter dated February 12, 2013, in which counsel requested that Dr. Bensen provide an
updated medical report.

3

On August 29, 2012 OWCP granted appellant a schedule award of five percent permanent impairment to the left
arm.

3

In an October 6, 2014 decision, OWCP denied appellant’s request for reconsideration as
it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.4 This discretionary authority, however, is subject to certain restrictions.
For instance, a request for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.5 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.6
OWCP may not deny a reconsideration request solely on the grounds that it was not
timely filed. When a claimant’s application for review is not timely filed, OWCP must
nevertheless undertake a limited review to determine whether it establishes clear evidence of
error. If an application demonstrates clear evidence of error, OWCP will reopen the case for
merit review.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.8 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.9

4

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

5

20 C.F.R. § 10.607(a).

6

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (the term “clear evidence of
error” is intended to represent a difficult standard).
8

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

9

Id.

4

ANALYSIS
In its October 6, 2014 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its last merit decision regarding the termination of
wage-loss compensation on August 6, 2012. The reconsideration request of counsel was
received on August 8, 2013, more than one year after the August 6, 2012 merit decision and was,
therefore, untimely.
The Board finds that the evidence submitted in the untimely request for reconsideration
raises a substantial question as to the correctness of OWCP’s decision and is sufficient to
demonstrate clear evidence of error.
On reconsideration, counsel argued that evidence in the record established that appellant
was unable to fully perform the duties associated with the job. The Board has reviewed the
record and the August 6, 2012 decision. The Board notes that prior to issuing the August 6, 2012
decision, OWCP had received documentation in which the employing establishment had advised
appellant that it could no longer accommodate his restrictions effective June 11, 2012. There is
no indication that the hearing representative considered this submission.
Board precedent requires OWCP to review all evidence submitted by a claimant and
received by it prior to the issuance of its final decision, including evidence received on the date
of the decision.10 It makes no difference that the claims examiner may not have been directly in
possession of the evidence. Indeed, Board precedent envisions evidence received by OWCP but
not yet associated with the case record when the final decision is issued. The Board finds that
OWCP committed error when it failed to review the documentation from the employing
establishment dated June 11, 2012 which advised appellant that they were unable to
accommodate his restrictions.11
Consequently, the Board finds that appellant has shown clear evidence of error on the
part of OWCP such that OWCP erred in denying merit review.
CONCLUSION
The Board finds that appellant has established clear evidence of error in the August 6,
2012 decision and thus OWCP improperly denied his request for reconsideration.

10

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where OWCP did not consider a medical report received on the date of its decision).
11

Thu M. McGill, Docket No. 98-1867 (issued July 14, 2000); see also Ruth Hickman, Docket No. 91-831 (issued
July 31, 1991).

5

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.12
Issued: November 18, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

12

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

